Citation Nr: 0507212	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-17 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an increased rating for rheumatic heart 
disease, currently rated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from September 1944 to 
September 1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Waco, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

Rheumatic heart disease results in a workload of greater than 
5 METs, but not greater than 7 METs; rheumatic heart disease 
has not resulted in congestive heart failure.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent rheumatic 
heart disease are met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7000 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
July 2001 and August 2003 letters from the RO to the 
claimant.  In this case, the claimant was informed of the 
duty to notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The veteran was also provided 
notice that he should submit pertinent evidence in her 
possession per 38 C.F.R. § 3.159(b)(1).  The claimant was 
advised of how and where to send this evidence and how to 
ensure that it was associated with his claim.  

Initial VCAA notification predated adjudication of this 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Both VA and private medical records have been 
obtained and the claimant has been examined several times.  
The records satisfy 38 C.F.R. § 3.326.  

Although the veteran's representative requests an examination 
by a cardiologist, the Board finds that multiple VA 
examinations to be adequate for rating purposes coupled with 
the private reports from the private cardiologist.  The Board 
finds that VA has done everything reasonably possible to 
assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 


Background

In a September 1945 rating decision, service connection was 
granted for valvular heart disease, chronic, rheumatic, 
mitral stenosis and cardiac enlargement, Class III.  A 60 
percent rating was assigned effective September 1945.  

In a June 1947 rating decision, the 60 percent rating was 
reduced to 10 percent effective August 1947.  The disability 
was recharacterized as heart disease, rheumatic, slight 
valvular lesion, heart not enlarged.  This determination was 
confirmed and continued in a July 1947 rating decision.  
Thereafter, the 10 percent rating was continued.  

In August 2000 correspondence, the veteran indicated that she 
was seeking an increase in her disability rating for her 
heart disease.  

VA and private medical records have been submitted.  

In January 2000, the veteran was seen by VA for complained of 
increased shortness of breath, periodic chest pains, leg 
edema 1+pitting, and fatigue on mild exercise such as putting 
on her stockings.  It was noted that the veteran was taking 
Nitroglycerin for chest pain.  

An August 2000 VA record shows that the veteran was seen in 
the emergency room for complaints of chest pain/angina.  
Treatment records reflect diagnoses of hypertension, 
questionable coronary artery disease, and Prinzmetal's 
angina.

August 2000 records of Harris Methodist H.E.B. reflected 
complaints of chest pain which was accompanied by shortness 
of breath.  The chest pains were of moderate severity.  It 
was noted that the veteran had a history of heart disease, 
recent myocardial infarction, and angina.  Cardiac evaluation 
noted some atrial fibrillation which was corrected to a 
normal sinus rhythm.  Chest x-rays revealed evidence of a 
mildly enlarged heart without congestive heart failure.  The 
impression was acute chest pain, acute dyspnea, rapid atrial 
fibrillation which was of new onset and uncontrolled, 
abnormal EKG, and hypothyroidism.  

In October 2000, the veteran reported to a VA examiner that 
she had chest pain.  The examiner noted that the veteran had 
a chest mass, chest pain with normal coronary arteries and 
ongoing shortness of breath with exertion.  It was noted that 
she should be evaluated for possible chronic pulmonary 
emboli.  Further testing did not reveal a pulmonary emboli, 
but were consistent with chronic obstructive pulmonary 
disease (COPD).  No cardiac abnormality was indicated.  

In November 2000, the veteran was afforded a VA examination.  
At that time, it was noted that the veteran had taken 
Nitroglycerin for chest pain, but it had not caused any 
improvement.  She described the chest pain as a feeling of 
tightness in the chest which might last for hours.  She also 
complained of some shortness of breath on exertion and some 
chronic swelling of her legs of several years' duration.  It 
was noted that the swelling had been attributed to venous 
insufficiency.  Physical examination revealed regular heart 
rhythm with a rate of 84 per minute, no murmurs heard.  Blood 
pressure was 134/80.  There was only a trace of pre-tibial 
and pedal edema, which was non-pitting in nature.  There was 
also a history of hypothyroidism for which she was taking 
supplementary thyroid medication.  The examiner noted that he 
did not hear a significant heart murmur of clinical 
examination.  The diagnoses were rheumatic valvular heart 
disease by history; transient atrial fibrillation in August 
2000; regular cardiac rhythm; good cardiac status; good 
prognosis.  The examiner stated that the veteran had possible 
Prinzmetal's angina because of intermittent chest pains 
though the recent cardiac catheterization has shown the 
coronary arteries to be normal.  

In March 2001, the VA examiner who performed the previous VA 
examination provided an opinion.  The examiner noted that an 
extensive examination was previously accomplished and an 
echocardiogram was requested.  The examiner indicated that 
the echocardiogram was performed and showed that the aortic 
structure was normal with no aortic regurgitation.  The 
mitral leaflets were normal with some moderate calcification, 
but no mitral regurgitation.  Left ventricular function was 
preserved.  The electrocardiogram was normal and the chest x-
ray was normal.  The diagnosis was rheumatic heart disease, 
by history, current findings indicating mild calcification of 
the mitral valve, but no stenosis or regurgitation and normal 
aortic valve function.  The examiner stated that the mitral 
calcification possibly was residuals of mild inflammatory 
rheumatic heart disease.  The examiner stated that the 
veteran did relate to him during the evaluation that she had 
rheumatic fever when she was 6 or 7 years of age.  As to 
METS, the veteran was a 7 or 8.  

Cardiac testing in August 2001 revealed that the veteran's 
baseline heart rate and blood pressure were 43 beats per 
minute and 117/63 mm Hg, respectively.  The baseline 
electrocardiogram demonstrated sinus brady.  After 
administration of adenosine, the heart rate increased to 56 
beats per minute and the blood pressure decreased to 101/55 
mm Hg.  The veteran complained of throat and chest pressure 
5/10 which resolved in recovery.  No electrocardiogram 
changes of ischemia were identified.  Comparison of rest and 
stress images revealed no myocardial perfusion defects.  The 
impression was no evidence of myocardial perfusion defects.  

Subsequent VA outpatient records showed that the veteran was 
taking multiple medications including Coumadin, Plavix, 
Digoxin, and Nitroglycerin.  

Harris Methodist H.E.B. records dated in reflected that the 
veteran had an abnormal electrocardiogram in September 2002.  
In June 2003, the veteran was admitted with complains of 
rapid atrial fibrillation, chest pain secondary to atrial 
fibrillation, hypothyroidism, previous myocardial infarction, 
and previous cerebrovascular accident.  Testing and 
evaluation were performed.  Her electrocardiogram showed 
sinus rhythm.  It was noted that her prior electrocardiogram 
showed full thickness of the left ventricle, calcified aortic 
and mitral valves with mild regurgitation, and no other 
abnormalities.  The physician indicated that the veteran 
appeared to have paroxysmal atrial fibrillation.  The veteran 
had returned to sinus rhythm with Amiodarone.  It was noted 
that she was hypothyroid and the dose of her medication 
needed to be checked and she needed to be placed on long term 
Amiodarone therapy to try to have her maintain sinus rhythm.  
Myocardial infarction was excluded.  It was noted that she 
had really not had coronary disease in the past.  

In July 2003, the veteran was afforded a VA examination by 
the same examiner as the prior examination.  The examiner 
noted that the current examination was for evaluation of 
rheumatic heart disease, cardiomegaly, congestive heart 
failure, and venous insufficiency.  The examiner also noted 
that the veteran was being followed by a private 
cardiologist.  Those records revealed that the veteran had a 
myocardial infarction in August 2000.  At the time, she 
underwent an angiogram which revealed no coronary artery 
lesions.  She also had further cardiac evaluation showing 
essentially no valvular disease and normal left ventricular 
function.  The veteran had a history of cardiomegaly.  The 
examiner noted that the record showed no history of 
congestive heart failure or pulmonary edema.  She had some 
mild swelling of the lower extremities which was attributed 
to venous insufficiency.  The veteran was hospitalized in 
June 2003 for atrial fibrillation with a rapid ventricular 
rate.  She was converted to a regular sinus rhythm on 
medications.  She had been on multiple medications for 
cardiac diseases, but had recently discontinued them because 
she was going to have a right total knee replacement in about 
5 days.  The veteran reported that she could walk less than 
50 feet and the primary reason was shortness of breath.  
Heart evaluation revealed a rapid irregularly irregular beat.  
There was no murmur, S3, or S4 noted.  Evaluation of the 
lower extremities revealed no clubbing.  There was 1+ pitting 
edema of the legs.  There was also some ecchymosis, 
especially on the lateral side of the right knee.  There were 
mild varicose veins bilaterally.  Electrocardiogram revealed 
atrial fibrillation with rapid ventricular response of 134 
beats per minute, left anterior descending (LAD); nonspecific 
T wave abnormity, probably digitalis effect; and abnormal 
electrocardiogram.  X-rays revealed that the heart was 
borderline slightly enlarged.  There was no failure.  The 
impression was history of rheumatic heart disease; atrial 
fibrillation, unrelated to rheumatic heart disease; 
cardiomegaly, unrelated to rheumatic heart disease; history 
of myocardial infarction in August 2000; vasospastic disease 
of the coronary arteries and a normal coronary angiogram; 
venous insufficiency of both lower extremities, unrelated to 
rheumatic heart disease.  The examiner stated that the 
veteran had no documented history of congestive heart failure 
or pulmonary edema.  She had no symptoms of orthopnea or 
paroxysmal nocturnal dyspnea (PND).  Her exercise tolerance 
was quite limited due to shortness of breath and her METS 
were currently estimated to be 2.8.  

In August 2004, the veteran was afforded a VA examination by 
the same examiner.  The veteran's history was reviewed in the 
report.  The veteran reported that she had shortness of 
breath.  However, the examiner noted that she walked the 
length of the hall from the waiting area to the examining 
room, which was at least 75 feet, without showing any 
shortness of breath.  The veteran denied orthopnea and PND.  
She reported having intermittent chest pain in the sternal 
area.  The examiner indicated that he did not know of all of 
the veteran's medications as they were primarily provided by 
her private physicians, but the VA computer only showed 
Etodolac for pain, Tramadol, and Digoxin.  Chest examination 
revealed no significant abnormalities.  The veteran did not 
appear dyspneic at any time during the evaluation.  Heart 
examination revealed a rhythm that was regular with a rate of 
60 beats per minute.  No murmurs were heard.  Examination of 
the lower extremities did reveal a 1+ pretibial edema, 
attributed in the past to venous stasis.  It was noted that 
there was no documentary history of this veteran having been 
diagnosed with congestive heart failure.  The diagnoses were 
rheumatic heart disease by history with documented evidence 
of mitral calcification, but no documentary evidence of 
mitral stenosis or insufficiency; vasospastic coronary 
disease with history of non-g-wave acute myocardial 
infarction, history of paroxysmal atrial fibrillation, 
resolved.  

The examiner stated that it was his opinion that the 
veteran's rheumatic heart disease for many years was 
documented as being of very mild nature with only some mild 
calcification of the mitral valve.  Subsequently, the veteran 
developed vasospastic coronary disease and suffered an acute 
myocardial infarction.  The examiner stated that he saw no 
relationship between the veteran's current cardiac problems 
and the rheumatic heart disease.  As to METS, the examiner 
indicated that it would be impossible for the examiner to 
estimate because the veteran would be unable to have an 
exercise tolerance test primarily because of her bilateral 
knee condition.  As to the cardiac condition itself, the 
examiner estimated the METS to be 3-4.  

An echocardiogram dated in August 2004 showed evidence of 
posterior mitral valve leaflet thickening/calcification, but 
no evidence of mitral stenosis.  There was a dilated LA 
chamber.  The aortic valve appeared normal.  

The veteran and her representative assert that an increased 
rating to 100 percent is warranted in this case based on her 
METS results.  


Analysis

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

The veteran's rheumatic heart disease is rated under 
Diagnostic Code 7000, which pertains to valvular heart 
disease.  Under this code, a 10 percent rating is warranted 
where a workload of greater than 7 METs but not greater than 
10 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or where continuous medication is required.  A 30 
percent rating is warranted where a workload of greater than 
5 METs, but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or with evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is warranted 
where there has been more than one episode of congestive 
heart failure in the past year, where a workload of greater 
than 3 METs, but not greater than five METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or where 
there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent rating is 
warranted for chronic congestive heart failure, where a 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or where there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.

1 MET (metabolic equivalent) is the energy cost of standing 
quietly at rest, and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity that results in dyspnea, 
fatigue, angina, dizziness, or syncope may be used.  38 
C.F.R. § 4.104, Note (2).

A review of the record shows that the veteran is service-
connected for rheumatic heart disease.  She also has other 
cardiac disabilities which are not service-connected.  
38 C.F.R. § 4.14.  A VA examiner has opined, twice, that 
current cardiac symptoms and disabilities developed 
independently of the rheumatic heart disease and were not 
related thereto.  Thus, although the record is replete with 
complaints of chest pain and shortness of breath, these 
symptoms were attributed to other causes.  Fatigue, 
dizziness, and syncope due to rheumatic heart disease were 
not shown.  38 C.F.R. § 4.14.  The competent evidence 
establishes that the veteran does not have congestive heart 
failure.  

With regard to METS testing, November 2000 testing, according 
to a March 2001 addendum revealed that, as to METS, the 
veteran was a 7 or 8.  The veteran was on medication, and 
complained of angina.  July 2003 examination revealed that 
the veteran had shortness of breath on testing.  As to METS, 
the veteran was estimated to be 2.8.  In August 2004, the 
veteran complained of shortness of breath, but it was not 
demonstrated on examination.  METS was estimated to be 3-4.  

In order for a higher rating to be warranted, METS testing 
would need to show a workload of greater than 5 METs, but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or with evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  

The VA examiner who conducted the examinations in this case, 
has indicated various METS results.  Although he attributes 
current symptoms to cardiac causes other than rheumatic heart 
disease, his reports of the METS results referred to the 
"cardiac condition itself" and he was requested to provide 
the METS for the rheumatic heart disease so the Board accepts 
that the METS results are based on the rheumatic heart 
disease.  

In viewing the evidence as a whole, the Board finds that the 
criteria for a 30 percent rating has been met.  METS testing 
has resulted in a reading of 7 to 8.  The Board accepts that 
7 was indicated as the result.  Subsequent testing was worse.  
The veteran's initial complaints of chest pain and shortness 
of breath were not disassociated from her rheumatic heart 
disease.  Recently, as noted, the VA examiner did attribute 
these cardiac symptoms to other sources, however, he had not 
done so previously so the Board accepts that some chest pain 
and shortness of breath was related to the rheumatic heart 
disease.  

However, a 60 percent rating is not warranted.  The competent 
evidence consistently shows that the veteran does not have 
congestive heart failure.  The presence of congestive heart 
failure is necessary for a higher rating.  To the extent that 
the veteran's representative asserts that a total rating is 
warranted, again, the veteran does not have congestive heart 
failure.  

The Board does note that the VA has been presented with a 
veteran who is service-connected for rheumatic heart disease.  
The veteran also has other cardiac pathology.  VA obtained a 
medical opinion to determine which condition is causing the 
current signs and symptoms.  The examiner was able to 
separate the effects of one heart disease from another; 
therefore, they are not to be rated together.  The provisions 
of former 38 C.F.R. § 4.101 were deleted prior to this claim 
and are not applicable.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the evidence supports a 30 percent rating.


ORDER

A rating of 30 percent for rheumatic heart disease is granted 
subject to the controlling regulations applicable to the 
payment of monetary benefits.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


